Citation Nr: 1025793	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07 38-028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for pseudofolliculitis barbae.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran had active military service from October 1999 to 
August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Columbia, 
South Carolina.                 

In June 2010, the Veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a hearing at the Central Office in 
Washington, D.C.  


FINDINGS OF FACT

1.  The Veteran's service treatment records show that he was 
diagnosed with pseudofolliculitis barbae during service, and 
private medical records reflect that he continued to receive 
treatment for his pseudofolliculitis barbae after his discharge.  

2.  It is at least as likely as not that the Veteran's 
pseudofolliculitis barbae began during service.  


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, 
pseudofolliculitis barbae was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2009).     






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for 
pseudofolliculitis barbae.  Therefore, no further development is 
needed with regard to the Veteran's appeal.


II.  Pertinent Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  38 C.F.R. 
§ 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit Court determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third situation, 
but extends to the first two as well. Whether lay evidence is 
competent and sufficient in a particular case is a fact issue.

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran 
is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See also 
38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of 
the evidence must be against the claim for benefits to be denied.  
See Alemany v. Brown, 9 Vet. App. 518 (1996).


III.  Factual Background

The claims file is negative for any medical evidence showing that 
the Veteran was diagnosed with pseudofolliculitis barbae prior to 
his service.      

The Veteran's service treatment records reflect that in May 1999, 
the Veteran underwent an enlistment examination.  At that time, 
the Veteran's skin was clinically evaluated as "normal."  The 
records show that in February 2004, the Veteran was diagnosed 
with pseudofolliculitis barbae, grade II.  The physical 
examination indicated that he had bumps, scarring, and ingrown 
hairs.  He was placed on a shaving profile.  

In June 2005, the Veteran underwent a VA examination that was 
pertinent to an unrelated disorder.  The physical examination 
showed that he had a mild facial rash at the chin, which appeared 
to be acne.     

Private medical treatment records, dated from June to November 
2005, show that in June 2005, the Veteran was evaluated for 
multiple areas of ingrown hairs on his face.  The examiner stated 
that the Veteran had experienced problems with ingrown hairs for 
many years.  The Veteran was currently in the military where 
shaving was mandatory.  However, shaving was very difficult for 
the Veteran because he continued to have significant bumps 
associated with that.  The physical examination of the Veteran's 
face showed multiple follicularly based and perifollicularly 
based inflammatory papules.  There were a few pustules present.  
The impression was pseudofolliculitis barbae.  The remaining 
records show subsequent treatment for the Veteran's diagnosed 
pseudofolliculitis barbae, including laser hair removal 
treatment.      

In March 2006, the Veteran filed a claim of entitlement to 
service connection for pseudofolliculitis barbae.  

In the Veteran's substantive appeal (VA Form 9), dated in 
December 2007, he stated that during service, he was obligated to 
shave.  However, the Veteran indicated that the constant shaving 
caused him to develop ingrown hairs and he was subsequently 
diagnosed with pseudofolliculitis barbae.  He noted that he was 
eventually given a shaving profile to help with his shaving bumps 
and ingrown hairs.  The Veteran maintained that after his 
discharge, he continued to experience pseudofolliculitis barbae 
with shaving bumps and ingrown hairs.      

In June 2010, the Veteran testified before the undersigned VLJ at 
a hearing at the Central Office in Washington, D.C.  At that 
time, he stated that while he was in the military, he had to 
shave on a regular basis which caused his skin to become 
irritated.  He indicated that he was initially diagnosed with 
pseudofolliculitis barbae in 2001.  According to the Veteran, due 
to his pseudofolliculitis barbae, he had developed facial 
scarring along the whole beard line.     

IV.  Analysis

In this case, the Veteran is competent to state that he had skin 
problems, including ingrown hairs, located on his face/neck area.  
In addition, the competent medical evidence supports his 
statements.  Specifically, the Veteran's service treatment 
records show that in a February 2004 examination, it was reported 
that the Veteran had bumps, scarring, and ingrown hairs.  At that 
time, he was diagnosed with pseudofolliculitis barbae and placed 
on a shaving profile.  Upon a review of the post-service medical 
evidence, private medical treatment records, dated from June to 
November 2005, show that after the Veteran's discharge, he 
continued to receive treatment for his diagnosed 
pseudofolliculitis barbae.  In a June 2005 examination, it was 
noted that the Veteran was having skin problems due to his 
regular shaving in the military.  The physical examination showed 
that the Veteran had inflammatory papules and a few pustules.  
The impression was pseudofolliculitis barbae.  The remaining 
records show subsequent treatment for the Veteran's diagnosed 
pseudofolliculitis barbae.       

In light of the above, given that the Veteran was diagnosed with 
pseudofolliculitis barbae during service and continues to have 
this same condition post-service, and in consideration of the 
Veteran's report of continuous symptoms since discharge, the 
Board finds that the evidence is at least in equipoise on the 
nexus question at hand.  Therefore, resolving all reasonable 
doubt in favor of the Veteran, service connection for 
pseudofolliculitis barbae is warranted.  38 C.F.R. §§ 3.102, 
3.303.      




ORDER

Service connection for pseudofolliculitis barbae is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


